1. The evidence, though conflicting, authorized the verdict.
2. The defendant has the right to argue his case, either personally or by an attorney; but it is not proper for him to make the argument while he is on the stand; and it was not reversible error, when, on objection by the solicitor-general that the defendant was arguing his case from the witness stand, the judge ruled that, in making his statement to the jury, the defendant should not "argue anything;" but that "he could make any statement he wanted to in his behalf. I want him to understand that." We think that it is clear, and was so understood by the defendant and the jury at the time, that the judge's ruling in the premises in no way restricted the defendant, except that he was not to argue his case while on the stand.
3. The rulings in Mills v. State, 71 Ga. App. 353
(30 S.E.2d, 824), are controlling on the other issues in the present case, and the superior court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
     DECIDED NOVEMBER 17, 1944. REHEARING DENIED DECEMBER 12, 1944.